DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 04/07/2022. Claims 1-10 were previously canceled, and new claim 21 has been added. Claims 11-21 are presently pending and are presented for examination.
Response to Amendment
The amendment filed 04/07/2022 has been entered. In light of the amendments to the claims, the claims are no longer interpreted as invoking 35 U.S.C. 112(f), and the rejections of the claims under 35 U.S.C. 112(b) have been overcome. Accordingly, these 35 U.S.C. 112(f) interpretations and 35 U.S.C. 112(b) rejections have been withdrawn.
Response to Arguments
Applicant’s arguments filed 04/07/2022 have been fully considered.
Regarding claim rejections under 35 U.S.C. § 101:
On pages 7-17 of the remarks, applicant has argued that the claims should not be rejected under 35 U.S.C. 101. Specifically, on page 8, applicant has argued that the conclusion that the claims recite an abstract idea is improper because the claims have been interpreted too broadly. On pages 9-11, applicant has further argued that claims 11-20 “include ‘additional elements’ that impose a meaningful limit on any alleged judicial exception (e.g., an abstract idea(s)) so as to integrate the exception into a practical application” because the claims recite “a practical application providing an improvement in the functioning of a computer, or an improvement other technology or technical field, namely, an improvement to allocating airspace to an aircraft based on the quality of communication with a communication facility within a flight airspace and a predetermined condition of the aircraft, which is used to control the flight of the vehicle… The claims integrate any alleged judicial exception by imposing a meaningful limit on the judicial exception and providing an improvement, such that Claims 11-20, and the claims that depend therefrom, are not merely drafting effort designed to monopolize the judicial exception.” On pages 11-13, applicant has further argued that the claims should be analyzed in a similar way as the claims in cases such as McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 837 F.3d 1299 (Fed. Cir. 2016) and/or Enfish, LLC vv. Microsoft Corp., 822 F. 3d 1327 (Fed. Cir. 2016), because “The components recited in the claims as presented do not represent merely a generic computer or mere instructions to implement the abstract idea on a computer, but instead represent a specific configuration of components that function to achieve a specific result.” Further, on pages 13-14, applicant has argued that the claims should be analyzed in a similar way as the claims in cases such as Core Wireless Licensing S.A.R.L. v. LG Electronics Inc., 880 F.3d 1356 (Fed. Cir. January 25, 2018) and/or Finjan, Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. January 10, 2018), because similarly to the claims in these cases, the instant claims “are not directed to an abstract idea, but instead recite a particular improved manner of operating a same flight vehicle that reduces the number of scheduled tasks required to perform the plurality of scheduled tasks.”
Further, on pages 14-16, applicant has argued that “even if the claims are found to recite an abstract idea, the claims recite an ‘inventive concept’ that is ‘significantly more’ than the abstract idea, as required by Step 2B” because “Although claimed components such as a storage and a processor are known, the particular arrangement and the interaction between components recited in the claims, taken as a whole, is a technical improvement over the prior art and is not a conventional arrangement, particularly in technologies related to an information processing apparatus that allocates airspace for an aircraft based on the quality of communication within a flight airspace and the satisfaction of a predetermined condition of the aircraft, which is used to control the flight of the aircraft.”
The examiner respectfully disagrees, because it can be shown that the claims are directed to an abstract idea (i.e., a mental process) without significantly more. Regarding Step 2A Prong 1, a human being could mentally perform the steps of allocating at least one of a first flight airspace and a second flight airspace to each of a plurality of aircraft, allocating the first flight airspace, in which the quality of communication with the communication facility is at or greater than a predetermined level, to all of the plurality of aircraft, allocating the second flight airspace, in which the quality of communication is less than the predetermined level, to a first aircraft of the plurality of aircraft that satisfies a predetermined condition, and not allocating the second flight airspace to a second aircraft of the plurality of aircraft that does not satisfy the predetermined condition; it is a reasonable interpretation that these steps could be mentally performed by a human being with the help of pen and paper.
Regarding Step 2A Prong 2, the additional elements of the claims do not integrate the abstract idea into a practical application. For example, the processor in claim 11 is a generic computer component (in light of instant specification ¶ 22: “Processor 11 may be constituted by a central processing unit (CPU) including an interface with peripheral apparatuses, a control apparatus, a computation apparatus, registers, and the like. Additionally, processor 11 reads out programs (program code), software modules, data, and the like from storage 13 and/or communication unit 14 into memory 12, and then executes various types of processes in accordance therewith.”) that is simply employed as a tool to perform the allocating steps of the abstract idea; see MPEP 2106.05(f). Further, the additional step of transmitting the allocated flight airspace to another processor is considered insignificant extra-solution activity, as it simply amounts to data output necessary for performing the abstract idea; see MPEP 2106.05(g). Unlike the claims of McRO, Enfish, Core Wireless, and Finjan, the instant claims do not recite any improvements to technology or computer functionality.
With respect to Step 2B, the instant claims do not recite an inventive concept that amounts to significantly more than the abstract idea. As stated above, the recited processor is a generic computer for performing the abstract idea and the recited step of transmitting the allocated flight airspace to another processor is considered insignificant extra-solution activity. Further, the elements of the claims are well-understood, routine, and conventional; see at least Tabuchi ¶¶ 12 and 109, which disclose that “For regions not easily reached by radio waves from the wireless base station 6, the communication service may no longer be usable. The flight permitted airspace setting system 1 may set a flight condition for that kind of airspace separately from the condition based on the aforementioned position information.” Further, “the flight permitted airspace setting device may further include; a transmitting unit that transmits, to the flight state control unit, flight state control information for controlling the flight state of the flight vehicle, based on the position at which the flight vehicle is flying and the written airspace information,” demonstrating that it is known in the art to allocate airspace based on communication quality levels and to transmit the allocated airspace to a flight controller.
For these reasons, claims 11-21 are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.
Regarding claim rejections under 35 U.S.C. §§ 102 and 103:
On pages 17-19 of the remarks, applicant has argued that Tabuchi does not anticipate claim 11 because “the drone navigation system of Tabuchi merely provides a communication-loss flight plan separate and distinct from the original flight plan. In other words, in Tabuchi, the flight control of the air vehicle is merely switched between control according to a flight plan and control of a separate and distinct communication-loss flight plan. Overall, Tabuchi is silent to allocating at least one of a first flight airspace and a second flight airspace to each of a plurality of aircrafts based on the quality of communication in a respective flight airspace and/or a predetermined condition of the aircraft.” The examiner respectfully disagrees, because Tabuchi discloses certain conditions that must be met when allocating a flight region that has poor communication quality; see at least Tabuchi ¶ 109, which discloses that “For regions not easily reached by radio waves from the wireless base station 6, the communication service may no longer be usable. The flight permitted airspace setting system 1 may set a flight condition for that kind of airspace separately from the condition based on the aforementioned position information.” The flight conditions are set and considered when determining whether an aircraft is permitted to fly in the airspace. Therefore, Tabuchi does teach to allocating airspace based on the quality of communication within the airspace and based on other flight conditions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11:
Claim 11 includes the recitation to “transmit the allocated flight airspace to another processor, which uses the allocated flight airspace to control the flight of each of the plurality of aircrafts.” This limitation leads to indefiniteness, as it is unclear whether “the allocated flight airspace” refers to the “first flight airspace,” to the “second flight airspace,” or to each of the first and second flight airspaces. For examination purposes, the limitation has been interpreted as specifying that each of the first and second allocated flight airspaces is transmitted to another processor which uses each of the first and second allocated flight airspaces to control the flight of each of the plurality of aircrafts. Clarification is required.
	Regarding claims 12-21:
Since the independent claim 11 is rejected as being indefinite under 35 U.S.C. 112(b), claims 12-21 are also rejected under 35 U.S.C. 112(b), because of their dependency upon a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 11:
Step 1: Claim 11 is directed towards an information processing apparatus for allocating flight airspaces to aircraft (i.e., a machine).
Step 2A, prong 1: Claim 11 recites the abstract concept of allocating flight airspaces to aircraft. This abstract idea is described at least in claim 11 by the mental process steps of allocating at least one of a first flight airspace and a second flight airspace to each of a plurality of aircrafts that fly while communicating with a communication facility, allocating the first flight airspace in which the quality of communication with the communication facility is at or greater than a predetermined level to all of the plurality of aircrafts, allocating the second flight airspace in which the quality of communication is less than the predetermined level to a first aircraft of the plurality of aircrafts that satisfies a predetermined condition, and not allocating the second flight airspace to a second aircraft of the plurality of aircrafts that does not satisfy the predetermined condition. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally allocating/not allocating the flight airspaces to the aircraft with the help of pen and paper. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claim 11, other than reciting “an information processing apparatus comprising: a processor,” nothing in the steps of allocating the airspaces precludes the idea from practically being performed in the human mind. For example, if not for the “processor” language, the claim encompasses a human mentally allocating the flight airspaces to the aircraft with the help of pen and paper.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 11 recites a processor which is a generic computer component (see instant specification ¶ 47) that is simply employed as a tool to perform the allocating steps of the abstract idea (See MPEP 2106.05(f)). Claim 11 also recites that the processor is configured transmit the allocated flight airspace to another processor, which uses the allocated flight airspace to control the flight of each of the plurality of aircrafts. This step is considered insignificant extra-solution activity, as it simply amounts to data output that is necessary for performing the abstract idea. These additional elements amount to necessary data gathering/data output and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output (see MPEP 2106.05(g)).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 11 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, claim 11 is not patent-eligible.
Regarding claims 12-21:
Dependent claims 13-21 recite additional mental process steps including determining that the capability of the first aircraft is at or greater than a standard based on certain conditions, setting an upper limit of a flight distance that corresponds to the capability of the aircraft, allocating the airspace based on a flight schedule, determining that the condition is satisfied based on the flight difficulty level, using a condition based on a meteorological condition, detecting a change in the airspace and allocating the airspace that reflects the detected change, and determining and allocating the first flight airspace that detours the second flight airspace instead of passing through the second flight airspace when the second aircraft has a flight schedule indicative of a flight path that passes through the second flight airspace. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally performing each of the steps with the help of pen and paper. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
Dependent claims 12-21 only recite additional mental process steps and limitations further defining the mental process. There are no additional elements that integrate the abstract idea into a practical application/amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 12-21 are not patent-eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tabuchi (US 2018/0253978 A1).
	Regarding claim 11:
		Tabuchi discloses the following limitations:
“An information processing apparatus comprising: a processor configured to: allocate at least one of a first flight airspace and a second flight airspace to each of a plurality of aircrafts that fly while communicating with a communication facility.” (See at least Tabuchi ¶¶ 17, 109, and 164, which discloses “a flight permitted airspace setting device” that includes “a communication unit that transmits the written airspace information to the flight vehicle control device through the wireless base station.” Further, “For regions not easily reached by radio waves from the wireless base station 6, the communication service may no longer be usable. The flight permitted airspace setting system 1 may set a flight condition for that kind of airspace separately from the condition based on the aforementioned position information.” An airspace consisting of a region easily reached by the radio waves could read on the claimed “first flight airspace,” and an airspace consisting of a region not easily reached by the radio waves could read on the claimed “second flight airspace.” These paragraphs also disclose that “Each of the devices mentioned above includes a computer therein. The procedure of each process described above is stored in a computer-readable recording medium in a program format, and the process is performed by the computer reading and executing the program.”)
“allocate the first flight airspace, in which the quality of communication with the communication facility is at or greater than a predetermined level, to all of the plurality of aircrafts.” (See at least Tabuchi ¶¶ 9, 99, and 104: “The altitude at which the flight vehicle 2 flies is subject to the constraints of an altitude range that is restricted with rules, a range in which a collision of an obstruction can be avoided, and a range in which radio waves MAP of the wireless base station 6 reach.” These paragraphs also disclose an exemplary airspace permission “condition that gives priority to autonomous flight by auto pilot when the altitude is less than 150 m and a threshold altitude is exceeded,” and that a “flight state control unit may set a mode of the flight vehicle to the autonomous control mode in a case where a radio wave intensity that the wireless communication unit has received from the wireless base station is less than a predetermined value.” The altitude range that is reached by the radio waves reads on the claimed “first flight airspace.”)
“allocate the second flight airspace, in which the quality of communication is less than the predetermined level, to a first aircraft of the plurality of aircrafts that satisfies a predetermined condition.” (See at least Tabuchi ¶¶ 9, 93, 99, and 109: “For regions not easily reached by radio waves from the wireless base station 6, the communication service may no longer be usable. The flight permitted airspace setting system 1 may set a flight condition for that kind of airspace separately from the condition based on the aforementioned position information.” Further, “When the flight conditions required of each flight vehicle 2 satisfy the conditions of any airspace of the aforementioned classification, the flight permitted airspace setting system 1 makes that airspace flight permitted airspace as airspace corresponding to the satisfied conditions.” These paragraphs also disclose an airspace permission “condition that gives priority to autonomous flight by auto pilot when the altitude is less than 150 m and a threshold altitude is exceeded,” and that a “flight state control unit may set a mode of the flight vehicle to the autonomous control mode in a case where a radio wave intensity that the wireless communication unit has received from the wireless base station is less than a predetermined value.” A region with poor communication quality and additional flight condition requirements would read on the claimed “second flight airspace.”)
“not allocate the second flight airspace to a second aircraft of the plurality of aircrafts that does not satisfy the predetermined condition.” (See at least Tabuchi ¶ 93: “When the conditions are not satisfied, the airspace is made flight not-permitted airspace as airspace corresponding to the unsatisfied conditions.”)
“and transmit the allocated flight airspace to another processor, which uses the allocated flight airspace to control the flight of each of the plurality of aircrafts.” (See at least Tabuchi ¶¶ 12 and 164: “the flight permitted airspace setting device may further include; a transmitting unit that transmits, to the flight state control unit, flight state control information for controlling the flight state of the flight vehicle, based on the position at which the flight vehicle is flying and the written airspace information.” Further, “Each of the devices mentioned above includes a computer therein. The procedure of each process described above is stored in a computer-readable recording medium in a program format, and the process is performed by the computer reading and executing the program.”)
	Regarding claim 18:
Tabuchi discloses the “information processing apparatus according to claim 11,” and Tabuchi further discloses “wherein the processor is further configured to determine the at least one of the first flight airspace and the second flight airspace based on a flight schedule of the first aircraft, and determines that the condition is satisfied when a difficulty level of the flight schedule is less than a predetermined difficulty level.” (See at least Tabuchi ¶¶ 72-73, which disclose that “The flight airspace setting unit 312 may set the flight path on the basis of whether the flight vehicle 2 is capable of reaching the destination by the arrival target time and the scheduled time of arrival at the destination.”)
	Regarding claim 19:
Tabuchi discloses the “information processing apparatus according to claim 11,” and Tabuchi further discloses “wherein, when the weather in the second flight airspace includes a meteorological condition that hinders the first aircraft from flying through the second flight airspace allocated thereto, the processor is further configured to use, as the condition, a condition that becomes less likely to be satisfied as the degree of hindrance caused by the meteorological condition increases.” (See at least Tabuchi ¶¶ 40 and 74, which disclose that “When an event affecting the flight of the flight vehicle 2 has occurred, the flight airspace setting unit 312 may set a new flight path. Specific examples of events that effect the flight of the flight vehicle 2 may include weather anomalies during flight of the flight vehicle 2.”)
	Regarding claim 20:
Tabuchi discloses the “information processing apparatus according to claim 11,” and Tabuchi further discloses the following limitations: 
“wherein the processor is further configured to: detect a change in the first flight airspace.” (See at least Tabuchi ¶ 80, which discloses that a “flight management unit 317 judges whether there is a request to add or change a flight plan (Step S12). When adding a new flight plan, the flight management unit 317 performs registration of the flight plan to be added to update the flight vehicle airspace information (Step S13).”)
“and allocate the first flight airspace that reflects the detected change, to the first aircraft that does not satisfy the condition.” (See at least Tabuchi ¶¶ 80, 99, and 109: “For regions not easily reached by radio waves from the wireless base station 6, the communication service may no longer be usable. The flight permitted airspace setting system 1 may set a flight condition for that kind of airspace separately from the condition based on the aforementioned position information.” These paragraphs also disclose exemplary airspace permission conditions where “condition (1) is a condition that permits flight when the altitude is less than 150 m and prohibits flight when the altitude exceeds 150 m.” These paragraphs also disclose that “When changing a flight plan that is registered, the flight management unit 317 performs a change process to update the flight vehicle airspace information 122 (Step S14), notifies the flight vehicle 2 of the flight plan that has been updated by the change, and performs the process of Step S15.” If an aircraft previously was not permitted flight in an airspace, but was then permitted flight after the flight plan was changed, this would read on the claim limitation.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi as applied to claim 11 above, and further in view of Redmann et al. (US 2018/0293898 A1), hereinafter Redmann.
Regarding claim 12:
Tabuchi discloses the “information processing apparatus according to claim 11,” but does not specifically disclose “wherein the predetermined condition is satisfied when a capability of the first aircraft is at or greater than a predetermined standard.” However, Redmann does teach this limitation. (See at least Redmann ¶ 33, which discloses that “the licensing of air blocks could occur on a non-exclusive basis. However, such non-exclusive access to an air block could require certain levels of the UAV navigational performance such as tightly controlled flightpaths… non-exclusive access to an air block could require advanced navigational capabilities such as automatic collision avoidance, vehicle following, formation flying, or other operating capability for safe flight while transiting a non-exclusive air block.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the airspace setting system disclosed by Tabuchi by assigning an airspace based on the capabilities of the aircraft as taught by Redmann, because “Over time, as UAV technology improves and UAV performance increases, designated levels of performance will become more common and air blocks with such designations enable better utilization of airspace as a resource. Performance constraints, along with subset and direction constraints, provide a mechanism for making simple and incremental changes to airspace management that allow for greater, more effective utilization in the future as the UAV capabilities improve.” (See at least Redmann ¶ 67.)
Regarding claim 13:
Tabuchi in combination with Redmann discloses the “information processing apparatus according to claim 12,” and Redmann further discloses “wherein the processor is further configured to determine that the capability of the first aircraft is no lower than the predetermined standard when a difference between a flight plan and a flight result of the first aircraft is less than a threshold.” (See at least Redmann ¶ 66, which discloses that “Performance constraints can also specify requirements that UAVs must meet when using an air block license. For example, given a physically narrow air block (e.g., an air block overlying a narrow road segment), a performance constraint can require the UAV possess a particular accuracy of lateral navigation, e.g., the UAV must have the capability of holding to a flightpath (or staying within an operation area) while not violating a predetermined distance from the sides of the air block (e.g., at least 10′).”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the airspace setting system disclosed by Tabuchi by requiring that an aircraft maintain a particular level of accuracy when flying as taught by Redmann, because these “Performance constraints, along with subset and direction constraints, provide a mechanism for making simple and incremental changes to airspace management that allow for greater, more effective utilization in the future as the UAV capabilities improve.” (See at least Redmann ¶ 67.)
	Regarding claim 14:
Tabuchi in combination with Redmann discloses the “information processing apparatus according to claim 12,” and Redmann further discloses “wherein the processor is further configured to determine that the capability of the first aircraft is at or greater than the predetermined standard when the first aircraft has a function of avoiding a collision with an obstacle.” (See at least Redmann ¶ 33, which discloses that “non-exclusive access to an air block could require advanced navigational capabilities such as automatic collision avoidance, vehicle following, formation flying, or other operating capability for safe flight while transiting a non-exclusive air block.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the airspace setting system disclosed by Tabuchi by requiring that an aircraft have a collision avoidance capability when assigning it to an airspace as taught by Redmann, because these “Performance constraints, along with subset and direction constraints, provide a mechanism for making simple and incremental changes to airspace management that allow for greater, more effective utilization in the future as the UAV capabilities improve.” (See at least Redmann ¶ 67.)
Regarding claim 15:
Tabuchi in combination with Redmann discloses the “information processing apparatus according to claim 12,” and Redmann further discloses “wherein the processor is further configured to determine that the capability of the first aircraft is at or greater than the standard when the first aircraft has a function of setting a path to a destination.” (See at least Redmann ¶¶ 33 and 96, which disclose that “non-exclusive access to an air block could require certain levels of the UAV navigational performance such as tightly controlled flightpaths… non-exclusive access to an air block could require advanced navigational capabilities such as automatic collision avoidance, vehicle following, formation flying, or other operating capability for safe flight while transiting a non-exclusive air block.” These paragraphs also disclose that certain operations could require the UAV to have the capability to navigate a flight path autonomously or mostly autonomously.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the airspace setting system disclosed by Tabuchi by requiring that the aircraft have capabilities such as setting its own flight path as taught by Redmann, because with this modification, “for the most part, the UAV operator 111 need not intervene in the operation of the UAV 101, though perhaps takeoff or landing might require assistance or at least careful monitoring by the UAV operator. In this embodiment, the UAV 101 knows the route, carries the permissions, and reports violations directly to the UAVMS 121. As such, this transaction sequence has particular suitability for delivery services, or for conducting a patterned photographic survey of an area.” (See at least Redmann ¶ 96.)
Regarding claim 16:
Tabuchi in combination with Redmann discloses the “information processing apparatus according to claim 12,” and Redmann further discloses “wherein the processor is further configured to determine that the capability of the first aircraft is at or greater than the standard when the first aircraft has a function of carrying out a formation flight with another aircraft.” (See at least Redmann ¶ 33, which discloses that “non-exclusive access to an air block could require advanced navigational capabilities such as automatic collision avoidance, vehicle following, formation flying, or other operating capability for safe flight while transiting a non-exclusive air block.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the airspace setting system disclosed by Tabuchi by requiring that an aircraft have a formation flying capability when assigning it to an airspace as taught by Redmann, because these “Performance constraints, along with subset and direction constraints, provide a mechanism for making simple and incremental changes to airspace management that allow for greater, more effective utilization in the future as the UAV capabilities improve.” (See at least Redmann ¶ 67.)
	Regarding claim 17:
Tabuchi in combination with Redmann discloses the “information processing apparatus according to claim 12,” and Tabuchi further discloses “wherein the processor is further configured to set an upper limit of a flight distance in the second flight airspace that is to be allocated to the first aircraft that satisfies the condition, to a distance that corresponds to a level of the capability of the first aircraft.” (See at least Tabuchi ¶ 72, which discloses that “The flight airspace setting unit 312 may acquire information indicating the battery charge level of the flight vehicle 2 from the flight vehicle 2. The flight airspace setting unit 312 may judge whether the flight vehicle 2 can reach the destination by the arrival target time on the basis of the place of departure, destination, and battery charge level of the flight vehicle 2. The flight airspace setting unit 312 may set the flight path on the basis of whether the flight vehicle 2 is capable of reaching the destination by the arrival target time and the scheduled time of arrival at the destination.”)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi as applied to claim 11 above, and further in view of Matsuki et al. (US 2021/0287557 A1), hereinafter Matsuki.
	Regarding claim 21:
Tabuchi discloses the “information processing device according to claim 11,” and while Tabuchi further discloses to use the airspace allocation system to schedule a flight path in a way that avoids a flight-prohibited region (see at least Tabuchi ¶¶ 40 and 70-71), Tabuchi does not fully disclose “wherein the processor is further configured to: determine and allocate the first flight airspace that detours the second flight airspace instead of passing through the second flight airspace, when the second aircraft has a flight schedule indicative of a flight path that passes through the second flight airspace.” However, this feature is taught by Matsuki. (See at least Matsuki ¶¶ 68-76 and FIGS. 3-4 reproduced below: “In FIG. 3, it is assumed that a user flies the flying device 11 toward a destination A0… where the flying device 11 flies over a region B which radio signals of the mobile telephone network do not reach.” Then, as shown in FIG. 4, “the path determination unit 1196 determines a flight path toward a destination A0 instructed by a user from a position of its own device to be a flight path FL3 on the basis of the communication quality information. For example, when the path determination unit 1196 receives control information including an instruction that determines a route from a user, the path determination unit 1196 determines a flight path, which includes a position at which communication quality is greater than or equal to a threshold.” In this example, the region with at least low radio signal strength corresponds to the claimed “first flight airspace,” and the region with zero radio signal strength corresponds to the claimed “second flight airspace.”)

    PNG
    media_image1.png
    773
    545
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    773
    547
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the airspace setting system disclosed by Tabuchi by detouring around a region with inadequate communication signal strength as taught by Matsuki, because with this modification, it is ensured that “the flying device 11 can fly in a state in which a connection with the mobile telephone network is maintained.” (See at least Matsuki ¶ 75.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662